Filed 6/21/22 P. v. Majerus CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 THE PEOPLE,                                                                  D078358

            Plaintiff and Respondent,

            v.                                                                (Super. Ct. No. JCF000767)

 ALAN MAJERUS,

            Defendant and Appellant.


          APPEAL from a postjudgment order of the Superior Court of Imperial
County, Monica Lepe-Negrete, Judge. Postjudgment order affirmed, with
modification of judgment.
          Justin Behravesh, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Steven T. Oetting, Acting Assistant Attorney General, Eric
A. Swenson and Junichi P. Semitsu, Deputy Attorneys General, for Plaintiff
and Respondent.
      Alan Majerus appeals from the trial court’s postjudgment order that he
pay $17,408.87 in restitution to the victim of the offense to which he entered
a no contest plea: inflicting corporal injury on his girlfriend, L.B. (Pen. Code,

§ 273.5, subd. (a).)1
      Majerus contends that we should reverse the restitution order and
remand for further proceedings because the trial court abused its discretion
in denying defense counsel’s request for a continuance of the restitution
hearing. Specifically, Majerus contends that the trial court should have
granted counsel’s mid-hearing request for a continuance so that counsel could
submit a police report. According to Majerus, the police report was relevant
to rebut L.B.’s testimony that a $389.48 medical bill was the result of the
injuries inflicted by Majerus. Majerus further contends that in the event we
conclude the trial court did not abuse its discretion in denying the
continuance, he is entitled to relief because defense counsel was ineffective by
not earlier submitting the police report or earlier requesting a continuance.
      In an argument that the People do not oppose, Majerus contends that,
due to an erroneous calculation at sentencing, he is entitled to five more days
of presentence custody credit.
      We conclude that the trial court did not prejudicially err in denying
defense counsel’s request for a continuance of the restitution hearing.
Further, Majerus’s claim that he received ineffective assistance of counsel
lacks merit. We concur with the parties that Majerus is entitled to five more
days of presentence custody credit.




1    Unless otherwise indicated, all further statutory references are to the
Penal Code.
                                       2
      Accordingly, we affirm the restitution order, and we order a
modification of the judgment to correct the number of days of presentence
custody credit awarded to Majerus.
                                       I.
              FACTUAL AND PROCEDURAL BACKGROUND

      L.B. was Majerus’s girlfriend and lived with him.2 In April 2018,
Majerus hit, strangled, and threatened L.B.
      An information charged Majerus with one count of inflicting corporal
injury on L.B. (§ 273.5, subd. (a)), and one count of making a criminal threat
against her (§ 422, subd. (a)).
      On September 9, 2019, Majerus pled no contest to one count of
inflicting corporal injury on L.B. (§ 273.5, subd. (a).) The remaining count
was dismissed.
      Based on the terms of the plea agreement, on October 28, 2019, the
trial court imposed and suspended an upper term sentence of four years and
placed Majerus on three years of formal probation on the condition that
Majerus serve 280 days in jail with credit for 280 days served. The trial court
directed the probation department to investigate the appropriate restitution
and to “send the matter to the court on noticed motions.”
      Due to the probation department’s delay in obtaining paperwork from
L.B., a restitution hearing originally scheduled for January 2020 was taken
off calendar. On August 17, 2020, the probation officer filed a motion to
calendar the restitution hearing. In connection with that motion, the
probation officer attached documentation received from L.B. to support a



2     We base this factual summary on L.B.’s testimony at the preliminary
hearing, which Majerus identified as the factual basis for his plea of no
contest.
                                       3
request of restitution in the amount of $17,408.87. Among the items for
which L.B. sought restitution was a medical bill from Havasu Regional
Medical Center for $389.48. The bill indicated that the services were
provided from August 21 to August 31, 2018, but it did not provide any detail

about the nature of the services.3
      A hearing was scheduled for August 24, 2020, which was then
continued to September 14, 2020, at the request of Majerus. At that hearing,
the matter was continued to September 30, 2020, at the request of the
parties. Then, at the September 30, 2020 hearing, the matter was continued
to October 26, 2020, at the request of the parties. On that subsequent date,
the parties agreed to continue the matter to November 9, 2020. At the
November 9, 2020 hearing, Majerus did not appear, and defense counsel
requested a continuance, which the trial court granted over the objection of
both the People and L.B.
      A restitution hearing, held via video, proceeded on the merits on
December 2, 2020, before the Honorable Monica Lepe-Negrete, who had not
previously presided. At the beginning of the hearing, the trial court asked,
“Are the People and defense ready to proceed on this motion?” The People
indicated they wanted to proceed, even though Judge Lepe-Negrete had not
previously presided. The People explained that they wanted to proceed
because the matter had been continued multiple times, and L.B. had
attended some of those continued hearings. Defense counsel did not respond
to the trial court’s question.
      The trial court then explained, “I’ll be honest with you, Counsel, I have
not made a final determination as to whether or not I’m going to proceed


3    The bill indicated that the original amount was $140,542.19, of which
$140,152.71 had already been paid.
                                       4
today. I can be convinced one way or the other.” The trial court then recited
the history of the multiple continuances and confirmed L.B.’s presence. The
trial court concluded, “Because there does not appear to be any objection to
me proceeding today, and I note there’s been no objection orally anyway to
me proceeding today, I will go ahead and proceed with the restitution
hearing.”
      The trial court then proceeded with the hearing and requested that
defense counsel identify any items included in the $17,408.87 restitution
amount sought by L.B. to which Majerus had no objection. Defense counsel
stated that Majerus was not challenging medical expenses from two
providers, which totaled $14,317. However, Majerus was contesting L.B.’s
moving expenses and certain other medical bills, including the bill for
$389.48 from Havasu Regional Medical Center.
      L.B. testified at the restitution hearing. She explained that during the
April 2018 incident for which Majerus was convicted, “I was strangled. And
there were multiple other occasions that I was strangled. So I’ve been left
with issues as far as my throat is concerned and critical function.” L.B.
explained that she incurred medical bills related to those injuries.
Specifically, with respect to the bill from Havasu Regional Medical Center,
L.B. gave the following testimony on direct examination:
      “Q. And then there’s a . . . Havasu Regional Medical Center bill
      on August 21st, 2018, for $389.48. Can you tell us what that was
      for?
      “A. I just—I would honestly have to look at the medical record.
      I—I submitted anything that was related to the direct incident
      resulting from the—resulting from the damage that was—that
      had occurred. I submitted those medical records—or not the
      medical records, but the bills for it. I’d have to honestly look at
      the medical record to tell you what was going on. But it’s all
      related to my throat.

                                       5
      “Q. So it was another follow-up based upon the issues you were
      having with your throat.
      “A.   Correct.
      “Q. And that was the throat issue that you had ever since the
      incident on—in April of 2018.
      “A.   Correct.”

      On cross examination of L.B., defense counsel stated that he was
looking at an incident report from the Lake Havasu Police Department from
August 21, 2018, with L.B. listed as the victim (the Incident Report). Defense
counsel then pursued the following line of questioning:
      “Q.   Are you familiar with that incident?
      “A.   I—I cannot honestly recall that, no.
      “Q. Really? That’s surprising, [L.B.]. The incident report
      essentially states that you were—the injuries inflicted on that
      day were either inflicted by yourself or were inflicted by your
      son’s girlfriend. Does that help to fresh your memory?
      “A.   My son’s—no. Absolutely not. I don’t—My son’s girlfriend?
      “Q. Yes. Additionally, the incident report states that you
      suffered a broken foot, had multiple cuts to the lower portion of
      your leg, an enlarged cut to your right ankle. Does that help to
      refresh your memory?
      “A. I would—I would have to—like I said, I’d have to go back
      and look at the medical records, to be honest. Everything that
      was related to this direct case, I submitted to the probation.”

      After this exchange, defense counsel informed the trial court that he
was “hoping to attach the [I]ncident [R]eport as part of the evidence for this
hearing” and “was hoping to get [the hearing] continued.” The trial court
replied by saying, “Well, [defense counsel], I did ask if you were ready to
proceed. And you said you were ready to proceed. So let’s be clear on that.




                                       6
There was no request by the defense for a continuance as far as the Court is

concerned.”4
      On redirect examination, the prosecutor asked L.B. to confirm that the
disputed medical expenses from Havasu Regional Medical Center and the
other providers “to the best [of] your knowledge, that involved your neck,
based upon the prior strangulation incident?” L.B. replied affirmatively:
“Physical, mental, emotional, yes. I suffered from quite a few damages.”
      The trial court then delivered its tentative ruling to award L.B. all of
the restitution that she sought. Specifically, as to the medical expenses from
Havasu Regional Medical Center, the trial court gave the following tentative
ruling:
            “As to the medical bills, [L.B.] testified that all except for
      Item 13, the Havasu, she testified without any doubt that they
      were all associated with her throat issues that resulted from the
      strangulation during the domestic violence incident that occurred
      on April 29th, 2018.
            “As to the Havasu, she did admit that she did not know
      specifically what it was for but that all of the medical records
      that she had submitted to the Court were, in fact, related to the
      incident of domestic violence that she suffered and from which
      the defendant was convicted.
             “She did admit to also having issues with some mental—
      sort of forgetfulness or points in time where she was not able to
      remember correctly certain things that happened. So she did
      testify that she suffered some sort of mental deficiency as a result
      of the strangulation and domestic violence incident perpetrated
      by the defendant and to which the defendant was convicted and
      sentenced to.


4     In a later exchange between defense counsel and the trial court,
defense counsel correctly pointed out that although the trial court asked both
the prosecutor and defense counsel whether they were ready to proceed,
defense counsel did not respond and thus did not expressly state that he was
ready to proceed.
                                       7
            “She did testify that she sought medical assistance
      thereafter due to persistent follow-up medical conditions as a
      result of swelling in her throat due to the strangulation.
            “The Court found [L.B.] very credible in her testimony, and,
      as a result, all the medical bills will be—also found to be eligible
      as restitution and eligible to be recovered by [L.B.] under
      restitution as a victim of domestic violence.”

      The trial court then gave defense counsel an opportunity to present any
evidence that would demonstrate that L.B. was not entitled to the restitution
that she sought. Defense counsel again stated that he sought a continuance
to submit the Incident Report, explaining that he was assigned to Majerus’s

case only the previous day.5 The trial court explained that it was not going
to continue the hearing because (1) the People’s brief was filed months earlier
on September 17, 2020; (2) the hearing was already continued several times
after that brief was filed; and (3) defense counsel did not request a
continuance at the beginning of the hearing when the trial court raised the
issue and then noted there had been no objection to proceeding. The trial
court stated, “Had you made that request, the Court would have been more
than happy to oblige and consider it, despite the fact that the People were
opposing.”
      Defense counsel then explained the relevance of the Incident Report. “I
think that the incident report from Lake Havasu City Police is right on point
because it shows that there were serious injuries that occurred on the date
that she incurred those . . . bills. And when you read the incident report, it’ll



5     As the trial court stated, defense counsel who appeared at the
restitution hearing, Mr. Laue, worked for Majerus’s attorney of record, Mr.
Breeze. It was Mr. Breeze who assigned Mr. Laue to the matter at the last
minute. The trial court observed, “it is . . . not the People’s or the victim’s or
the Court’s fault that decisions were made in your office at the 11th hour.”
                                         8
say that there was a large cut and there were several cuts. And then [L.B.]
could not make it to the door. And so it just makes a lot more sense that
those bills were incurred as a result of the incident that occurred that day.
And there’s no nexus between the bills that come after that day and the
incident in question. And so that’s why I would like for the Court to take a
look at that. I understand that it needs to be in front of the Court. If I had
received it—the motion from the People when it was filed or days afterwards,
I would have prepared my points and authorities within a timely manner,
Your Honor.”
      The trial court observed that even if the hearing was continued to allow
defense counsel to present the Incident Report, counsel would still need to lay

a foundation for the admission of the report into evidence.6 The trial court
then asked the People to assert any evidentiary objections to the Incident
Report. The People objected on the basis of relevance. Defense counsel
responded by again explaining the relevance of the Incident Report: “Your
Honor, [L.B.] is asking for compensation for medical bills that were incurred
on August 21st of 2018. And for days after—for essentially the next month as
well. And I believe that the incident report is very relevant because it
demonstrates that the[re] were serious injuries that occurred on that date.
And additionally it will state that after she received medical help from the
fire department, she was transported for another medical help [sic]. And so I
think it’s very relevant, because if that’s the case, it could be very—it would
presumably be from the incident that occurred at that residence on that day.


6     Apart from the Incident Report, defense counsel unsuccessfully sought
a continuance to submit three other documents, which he contended were
relevant to his challenge to the moving expenses that L.B. sought to recover.
Those documents are not related to the issues presented in Majerus’s appeal,
and we do not discuss them.
                                        9
And so it would not be from an incident that occurred four months before.
And so I think it’s very relevant, Your Honor.”
       The trial court ruled that it would not continue the hearing for the
purpose of allowing defense counsel to offer the Incident Report, but that even
if it did admit the Incident Report it would still conclude that L.B. was
entitled to restitution. “Even if I admitted it, [defense counsel], the police
report— and you’d have to go through some hoops on that to get that
admitted as evidence, lay a proper foundation, overrule any objections as to
relevance and hearsay on a police report. However, even assuming that I did,
that does not negate the victim’s testimony to the Court and my finding that
she is credible.” The trial court explained, “[E]ven if I admitted this evidence,
I still would find that it does not negate her right to restitution, based on her
testimony and the finding that I made as her being credible in her testimony
to the Court.” The trial court therefore confirmed its tentative ruling, and it
ordered restitution in the amount of $17,408.87.
       Majerus filed a notice of appeal from the order awarding restitution to
L.B.
                                        II.
                                 DISCUSSION
A.     The Trial Court Did Not Prejudicially Err in Denying the Continuance
       Majerus contends that the trial court prejudicially erred in denying his
request for a continuance to allow defense counsel to submit the Incident
Report at the restitution hearing.
       1.    The Legal Standards Governing Restitution Hearings
       We begin our analysis by reviewing the legal standards applicable to an
award of restitution. By statute, “in every case in which a victim has suffered
economic loss as a result of the defendant’s conduct, the court shall require


                                        10
that the defendant make restitution to the victim or victims in an amount
established by court order, based on the amount of loss claimed by the victim
or victims or any other showing to the court.” (§ 1202.4, subd. (f); see also
Cal. Const., art. I, § 28, subd. (b).) As relevant here, to “the extent possible,
the restitution order . . . shall be of a dollar amount that is sufficient to fully
reimburse the victim or victims for every determined economic loss incurred
as the result of the defendant’s criminal conduct[.]” (§ 1202.4, subd. (f)(3).)
      A defendant “has the right to a hearing before a judge to dispute the
determination of the amount of restitution.” (§ 1202.4, subd. (f)(1).) At such
a hearing, “a prima facie case for restitution is made by the People based in
part on a victim’s testimony on, or other claim or statement of, the amount of
his or her economic loss. [Citations.] ‘Once the victim has [i.e., the People
have] made a prima facie showing of his or her loss, the burden shifts to the
defendant to demonstrate that the amount of the loss is other than that
claimed by the victim.’ ” (People v. Millard (2009) 175 Cal.App.4th 7, 26.)
“ ‘[T]he standard of proof at a restitution hearing is by a preponderance of the
evidence, not proof beyond a reasonable doubt.’ ” (People v. Tabb (2009) 170
Cal.App.4th 1142, 1153.)
      “Restitution hearings are intended to be informal.” (People v.
Weatherton (2015) 238 Cal.App.4th 676, 684.) “ ‘ “Section 1202.4 does not, by
its terms, require any particular kind of proof. . . .” ’ ‘ “This is so because a
hearing to establish the amount of restitution does not require the formalities
of other phases of a criminal prosecution.” ’ ” (People v. Lockwood (2013) 214
Cal.App.4th 91, 96.) “ ‘ “ ‘[S]entencing judges are given virtually unlimited
discretion as to the kind of information they can consider’ ” ’ in determining
victim restitution.” (People v. Phu (2009) 179 Cal.App.4th 280, 283.)
Further, at a restitution hearing, by statute, “[d]ocumentary evidence, such


                                         11
as bills, receipts, repair estimates, insurance payment statements, payroll
stubs, business records, and similar documents relevant to the value of the
stolen or damaged property, medical expenses, and wages and profits lost
shall not be excluded as hearsay evidence.” (§ 1203.1d, subd. (d).)
      “While the court need not order restitution in the precise amount of
loss, it ‘must use a rational method that could reasonably be said to make the
victim whole, and may not make an order which is arbitrary or capricious.’ ”
(People v. Chappelone (2010) 183 Cal.App.4th 1159, 1172.) A trial court’s
restitution order is reviewed for abuse of discretion. (Id. at p. 1173.)
      2.    The Legal Standards Applicable to a Request for a Continuance
      We next turn to the legal standards applicable to a request for a
continuance.
      “Continuances in criminal cases may only be granted for good cause.
(§ 1050, subd. (e).)” (People v. Snow (2003) 30 Cal.4th 43, 70.) “The court
must consider ‘ “ ‘not only the benefit which the moving party anticipates but
also the likelihood that such benefit will result, the burden on other
witnesses, jurors and the court and, above all, whether substantial justice
will be accomplished or defeated by a granting of the motion.’ ” ’ ” (People v.
Doolin (2009) 45 Cal.4th 390, 450 (Doolin).) “An important factor for a trial
court to consider is whether a continuance would be useful.” (People v. Beeler
(1995) 9 Cal.4th 953, 1003 (Beeler).) Further, “[a] showing of good cause
requires a demonstration that counsel and the defendant have prepared . . .
with due diligence.” (People v. Jenkins (2000) 22 Cal.4th 900, 1037
(Jenkins).) “The determination of whether a continuance should be granted
rests within the sound discretion of the trial court, although that discretion
may not be exercised so as to deprive the defendant or his attorney of a




                                       12
reasonable opportunity to prepare.” (People v. Sakarias (2000) 22 Cal.4th
596, 646.)
        “The party challenging a ruling on a continuance bears the burden of
establishing an abuse of discretion, and an order denying a continuance is
seldom successfully attacked. [Citation.] [¶] Under this state law standard,
discretion is abused only when the court exceeds the bounds of reason, all
circumstances being considered.” (People v. Beames (2007) 40 Cal.4th 907,
920.)
        3.   The Trial Court Did Not Abuse Its Discretion
        At the restitution hearing, defense counsel argued that he should be
granted a continuance to submit the Incident Report because he had been
assigned to the matter, within his own law office, only the previous day. He
also argued that a continuance should be granted because the Incident
Report was relevant to the issue of whether the $389.48 medical bill from
Havasu Regional Medical Center arose from the injuries inflicted by Majerus.
However, as we will explain, the trial court was well within its discretion to
deny the continuance.
        First, the restitution hearing had already been continued multiple
times, including at the request of Majerus. The victim, L.B., was
inconvenienced by those continuances because she previously appeared for
hearings that did not go forward. If the trial court granted defense counsel’s
request for a further continuance, L.B. would likely have been required to
appear at another hearing to discuss the traumatic experience of incurring
injuries as a result of Majerus’s domestic violence. The trial court could
reasonably rely on those facts in deciding to deny the continuance. (See
Doolin, supra, 45 Cal.4th at p. 450 [in denying a continuance, the trial court
may consider “ ‘ “ ‘the burden on other witnesses’ ” ’ ”].)


                                        13
         Second, defense counsel’s request for a continuance was not timely.
According to statute, a motion for a continuance should be filed and served at
least two days prior to a hearing, although the court may, in its discretion,
waive that requirement upon a showing there was good cause for failure to
timely file. (§ 1050, subds. (b)-(d).) Here, not only did defense counsel fail to
timely file a motion to continue the hearing, he further waited until the
middle of the restitution hearing to request a continuance, even after the
trial court inquired whether he was ready to proceed. The trial court could
reasonably conclude that defense counsel failed to show good cause for the
untimely request.
         Third, the trial court was within its discretion to conclude that defense
counsel had not prepared for the hearing with due diligence. (Jenkins, supra,
22 Cal.4th at p. 1037 [a denial of a continuance may be based on counsel’s
lack of due diligence in preparation].) As the trial court pointed out, the
People filed their brief for the restitution hearing on September 17, 2020,
which was two and a half months before the December 2, 2020 hearing.
Moreover, a month before the People’s brief was filed, the probation
department filed its August 17, 2020 motion and attached L.B.’s medical bills
as exhibits. Although defense counsel, Mr. Laue, had been assigned to the
matter only the day before the restitution hearing, his law office had been
assigned to the matter throughout the relevant time period and thus had
more than three months to prepare. Defense counsel made no showing that
the Incident Report was unavailable prior to the restitution hearing or that
any other circumstance had prevented his law office from submitting it to the
court.
         Finally, the trial court reasonably could conclude that a continuance
would not “be useful.” (Beeler, supra, 9 Cal.4th at p. 1003.) The trial court


                                         14
gave defense counsel an extensive opportunity to explain the relevance of the
Incident Report and to describe its content. Based on that description, the
trial court concluded that, even if it were to grant a continuance to allow
defense counsel to submit the report, the Incident Report would not change
the outcome of the restitution hearing. As the trial court explained, even in
light of the Incident Report, it found L.B. to be credible when she testified
that the medical bills she submitted were related to the injuries caused by
Majerus. Therefore, there would be no point in granting the continuance
sought by defense counsel.
      Based on all of the above factors, we conclude that the trial court did
not abuse its discretion in denying the continuance.
      4.    Majerus Cannot Establish That Any Error Was Prejudicial
      Even were we to conclude that the trial court erred in denying the
continuance, Majerus would not be able to prevail on appeal unless he
established that the error was prejudicial. (Doolin, supra, 45 Cal.4th at
p. 450 [both an abuse of discretion and prejudice are required for a reversal
based on the denial of a continuance].) Specifically, Majerus would have to
establish it is reasonably probable a more favorable result would have been
obtained absent the error. (See People v. Hawkins (1995) 10 Cal.4th 920, 945;
People v. Gonzalez (2005) 126 Cal.App.4th 1539, 1549.)
      Here, the purpose of the continuance sought by defense counsel was to
present the Incident Report to the trial court. However, the trial court
expressly considered the report, as described by defense counsel. Although
the trial court did not have the written report to review, the trial court gave
defense counsel ample opportunity to describe the content of the Incident
Report. Having considered that description, the trial court determined that
even if it admitted the Incident Report, it would still award restitution in the


                                       15
amount of $389.48 for the medical bill from Havasu Regional Medical Center.
Accordingly, Majerus cannot establish the reasonable probability of a more
favorable result had the trial court granted a continuance to allow him to
submit the Incident Report.
B.    Majerus Cannot Establish the Prejudice Required for His Contention
      That He Received Ineffective Assistance of Counsel
      Majerus next argues that he received constitutionally ineffective
assistance because defense counsel failed to either (1) submit the Incident
Report prior to the restitution hearing; or (2) timely seek a continuance to
submit the Incident Report.
      A criminal defendant is constitutionally entitled to effective assistance
of counsel. (U.S. Const., 6th Amend.; Cal. Const., art. I, § 15; Strickland v.
Washington (1984) 466 U.S. 668, 684-685 (Strickland); Doolin, supra, 45
Cal.4th at p. 417.) To establish ineffective assistance, “the defendant must
first show counsel’s performance was deficient, in that it fell below an
objective standard of reasonableness under prevailing professional norms.
Second, the defendant must show resulting prejudice, i.e., a reasonable
probability that, but for counsel’s deficient performance, the outcome of the
proceeding would have been different.” (People v. Mai (2013) 57 Cal.4th 986,
1009 (Mai).) An ineffective assistance of counsel claim fails if the defendant
makes an insufficient showing on either one of these components.
(Strickland, at p. 687.) “It is defendant’s burden to demonstrate the
inadequacy of trial counsel.” (People v. Lucas (1995) 12 Cal.4th 415, 436.)
      “[A] court need not determine whether counsel’s performance was
deficient before examining the prejudice suffered by the defendant as a result
of the alleged deficiencies. The object of an ineffectiveness claim is not to
grade counsel’s performance. If it is easier to dispose of an ineffectiveness



                                       16
claim on the ground of lack of sufficient prejudice, . . . that course should be
followed.” (Strickland, supra, 466 U.S. at p. 697.)
      In this case, it is easier to dispose of Majerus’s claim of ineffective
assistance on the ground of lack of prejudice. We accordingly take that
approach without reaching the question of whether Majerus has established
that counsel’s performance was deficient. As we have discussed, although the
trial court did not continue the hearing to allow defense counsel to attempt to
get the Incident Report admitted into evidence, it nevertheless considered the
content of that report, as described by defense counsel. Based on that
description, the trial court concluded that it would award $389.48 in
restitution for the medical bill from Havasu Regional Medical Center, even if
the Incident Report was admitted into evidence. Accordingly, Majerus cannot
establish “a reasonable probability that, but for counsel’s deficient
performance” in failing to take steps to submit the Incident Report, “the
outcome of the proceeding would have been different.” (Mai, supra, 57
Cal.4th at p. 1009.)
      Based on the above, Majerus cannot establish the element of prejudice
required to prove ineffective assistance of counsel.
C.    The Judgment Is Modified to Correct an Error In the Calculation of
      Majerus’s Presentence Custody Credits
      Finally, we address Majerus’s contention that the trial court awarded
an incorrect amount of presentence custody credits.
      Based on section 2900.5, subdivision (a), “[a] defendant is entitled to
actual custody credit for ‘all days of custody’ in county jail and residential
treatment facilities, including partial days.” (People v. Rajanayagam (2012)
211 Cal.App.4th 42, 48.) Under section 4019, a defendant may earn
additional presentence credits for good behavior, commonly referred to as
conduct credits. (Rajanayagam, at p. 48.)

                                        17
      At Majerus’s sentencing hearing, defense counsel represented that
Majerus had 140 days of actual credit, and 140 days of conduct credit, for a
total of 280 days. The People agreed that the calculation was correct, and the
trial court accordingly used that figure in imposing sentence. The trial
court’s sentencing minute order stated that Majerus was ordered to serve 280
days in jail “with credit for 280 days already served, consisting of 140 actual
days and 140 behavioral days.”
      Majerus argues, and the People agree, that the calculation of 280 days
was erroneous based on the dates of Majerus’s incarceration. Both parties
calculate that Majerus should have received 285 days of presentence custody

credit, consisting of 143 days actual credit, and 142 days conduct credit.7
The parties’ position is supported by the record, which shows Majerus was
arrested on May 17, 2018, and released on bail on October 6, 2018.
      When an error in presentence custody credits is brought to our
attention on appeal, we may order a modification of the judgment to reflect
the correct number of presentence custody credits pursuant to our authority
to correct an unauthorized sentence. (People v. Acosta (1996) 48 Cal.App.4th
411, 428; People v. Duran (1998) 67 Cal.App.4th 267, 270.) Accordingly, we
order a modification of the judgment to reflect that Majerus has 143 days




7     Section 1237.1 provides that “[n]o appeal shall be taken by the
defendant from a judgment of conviction on the ground of an error in the
calculation of presentence custody credits, unless the defendant first presents
the claim in the trial court at the time of sentencing, or if the error is not
discovered until after sentencing, the defendant first makes a motion for
correction of the record in the trial court, which may be made informally in
writing.” (§ 1237.1.) Majerus has augmented the appellate record to include
an order denying without prejudice his informal motion for correction of his
presentence credits in the trial court.
                                       18
actual credit, and 142 days conduct credit, for a total of 285 days of
presentence custody credit.
                                DISPOSITION
      The postjudgment restitution order is affirmed. The judgment is
modified to reflect Majerus has 143 days of actual credit plus 142 days of
conduct credit, for a total of 285 days of presentence custody credit.



                                                                         IRION, J.

WE CONCUR:




AARON, Acting P. J.




DATO, J.




                                       19